In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 16‐2055 
JAMES HUNT, 
                                                           Plaintiff, 

                                 v. 

MOORE BROTHERS, INC., et al., 
                                             Defendants‐Appellees. 
                                                                   
APPEAL OF: JANA YOCUM RINE 
                    ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
    No. 3:15‐cv‐00433‐MJR‐SCW — Michael J. Reagan, Chief Judge. 
                    ____________________ 

     ARGUED JANUARY 18, 2017 — DECIDED JUNE 29, 2017 
                ____________________ 

    Before WOOD, Chief Judge, and POSNER and HAMILTON, Cir‐
cuit Judges. 
    WOOD, Chief Judge. James Hunt worked as a truck driver 
in Nebraska. On July 1, 2010, he signed an Independent Con‐
tractor  Operating  Agreement  with  Moore  Brothers,  a  small 
company  located  in  Norfolk,  Nebraska.  Three  years  later, 
Hunt and Moore renewed the Agreement. Before the second 
2                                                         No. 16‐2055 

term expired, however, relations between the parties soured. 
Hunt  hired  Attorney  Jana  Yocum  Rine  to  sue  Moore  on  his 
behalf. She did so in federal court, raising a wide variety of 
claims, but paying little heed to the fact that the Agreements 
contained  arbitration  clauses.  Rine  resisted  arbitration,  pri‐
marily on the theory that the clause was unenforceable as a 
matter of Nebraska law. Tired of what it regarded as a flood 
of frivolous arguments and motions, the district court granted 
Moore’s motion for sanctions under 28 U.S.C. § 1927 and or‐
dered  Rine  to  pay  Moore  about  $7,500.  The  court  later  dis‐
missed the entire action without prejudice. 
                                   I 
     Rine has appealed from that order. We begin with a word 
about our appellate jurisdiction. The district court’s order of 
dismissal represented its decision that this dispute belongs in 
the arbitral forum selected by the parties, not the court. Such 
a dismissal is analogous to one based on forum non conveniens. 
Like  a  dismissal  for  lack  of  subject‐matter  jurisdiction,  it  is 
final  and  appealable  even  though  it  is  said  to  be  without 
prejudice. Manez v. Bridgestone Firestone N. Am. Tire, LLC, 533 
F.3d  578,  583–84  (7th  Cir.  2008);  Chang  v.  Baxter  Healthcare 
Corp., 599 F.3d  728,  732 (7th Cir.  2010).  Manez explains why. 
There we allowed a lawyer to appeal a sanctions order after 
the underlying case had been dismissed “without prejudice” 
on forum non conveniens grounds. The critical point was that 
the  U.S.  court  was  finished  with  the  case;  as  we  said,  “the 
phrase ‘without prejudice’ means that although the dismissal 
is ‘final’ in the sense that plaintiffs are finished before the U.S. 
courts,  they  still  are  free  to  refile  the  case  in  another, 
appropriate forum … .” Manez, 533 F.3d at 583–84. The same 
is true here. The merits of this dispute will be resolved by the 
No. 16‐2055                                                          3

arbitrators, and any remaining role for the court will concern 
only  the  question  whether  the  award  should  be  recognized 
and enforced. Because the judgment is thus final for purposes 
of appeal, we have no need to consider whether the sanctions 
order  also  qualifies  as  an  appealable  collateral  order  under 
such  cases  as  Mohawk  Indus.,  Inc.  v.  Carpenter,  558  U.S.  100 
(2009), and Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017). With 
our jurisdiction secure, we may proceed to the merits.  
                                  II 
  The relevant part of the arbitration clauses in the Agree‐
ments reads as follows: 
       This Agreement and any properly adopted Adden‐
   dum shall constitute the entire Agreement and under‐
   standing between us and it shall be interpreted under 
   the laws of the State of Nebraska. … To the extent any 
   disputes arise under this Agreement or its interpreta‐
   tion, we both agree to submit such disputes to final and 
   binding  arbitration  before  any  arbitrator  mutually 
   agreed upon by both parties. 
When Rine decided to take formal action on Hunt’s part, she 
ignored  that  language  and  filed  a  multi‐count  complaint  in 
federal court. The complaint was notable only for its breadth: 
it accused Moore of holding Hunt in peonage in violation of 
18 U.S.C. § 1581 (a criminal statute), and of violating the Rack‐
eteer  Influenced  and  Corrupt  Organizations  Act  (RICO), 
18 U.S.C. § 1962; the federal antitrust laws, 15 U.S.C. §§ 1, 4, 
14; the Illinois Employee Classification Act, 820 ILCS 185/1 et 
seq.; and for good measure, the Illinois tort of false represen‐
tation.  
4                                                        No. 16‐2055 

    Relying on the Federal Arbitration Act (FAA), 9 U.S.C. § 1 
et seq., Moore responded with a motion to compel arbitration 
and to stay the litigation; it also sought the appointment of an 
arbitrator pursuant to section 5 of the FAA, 9 U.S.C. § 5. Rine 
objected on several grounds. First, she asserted that Hunt had 
no  obligation  to  comply  with  the  arbitration  clause  because 
Moore had materially breached the Agreements. Second, she 
asserted that the Agreements fell outside the scope of the FAA 
because Hunt was a transportation worker. See 9 U.S.C. § 1; 
Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001) (“Sec‐
tion 1 exempts from the FAA only contracts of employment of 
transportation  workers.”).  Third,  Rine  resisted  Moore’s  re‐
quest for a court‐appointed arbitrator, noting that the clause 
provided for a person “mutually agreed on by the parties.”  
    The district court made short shrift of Rine’s arguments. It 
rejected the assertion that an alleged breach of the underlying 
contract  relieves  a  party  from  an  arbitration  agreement;  by 
that reasoning no one would ever arbitrate a contract dispute, 
because the arbitration agreement would go up in smoke as 
soon as the dispute arose. Rine’s effort to bring Hunt under 
the  transportation‐worker  exception  also  failed,  the  court 
said, because the complaint conceded that he was an “inde‐
pendent truck owner operator,” not an employee. Rine pre‐
vailed only on  her  procedural argument against  a  court‐ap‐
pointed arbitrator: the judge found this step premature, and 
directed  the  parties  to  try  to  do  this  themselves.  They  took 
some steps in that direction, but they never agreed on anyone. 
    This was the backdrop to Rine’s ill‐fated return to the dis‐
trict court. Less than two months after the judge told the par‐
ties  to  agree  on  an  arbitrator,  Rine  filed  a  motion  reporting 
that their efforts had failed. This revealed, she said, that the 
No. 16‐2055                                                           5

arbitration  clause  was  nothing  more  than  an  “agreement  to 
agree,” unenforceable under Nebraska law. The district court 
rejected this reasoning. It noted that Rine should have raised 
this  argument  earlier  and  that  in  any  event  it  was  wholly 
without merit. The FAA preempts conflicting state law, and a 
delay in the selection of an arbitrator does not affect the en‐
forceability of an arbitration clause. Green v. U.S. Cash Advance 
Ill.,  LLC,  724  F.3d  787,  791–92  (7th  Cir.  2013).  This  was  the 
point  at  which  the  court  imposed  the  sanctions  that  are  the 
subject of Rine’s appeal.  
                                  III 
    Rine  offers  several  reasons  for  setting  aside  the  district 
court’s order of sanctions, even as she acknowledges that the 
court has wide discretion over such matters. See United States 
v. Rogers Cartage Co., 794 F.3d 854, 862 (7th Cir. 2015). She com‐
plains that the court based its order exclusively on a finding 
of objective unreasonableness, without finding subjective bad 
faith on her part. Her premise—that both are needed—is mis‐
taken: while subjective bad faith is sufficient to support sec‐
tion 1927 sanctions, “such a finding is not necessary; ‘objective 
bad faith’ will also support a sanctions award.” Boyer v. BNSF 
Ry. Co., 824 F.3d 694, 708 (7th Cir. 2016) (citation omitted). 
    Rine insists that the arbitration clause was not enforceable 
as a matter of Nebraska law, and so she was justified in resist‐
ing its application. She also attacks the district court’s conclu‐
sion that the FAA preempts whatever Nebraska law has to say 
on the subject, and asserts that her motion to lift the stay and 
vacate the order compelling arbitration was justified. This is 
so,  she says, because she  pointed to some precedent for the 
position that if an arbitration agreement is found to be unen‐
forceable after a stay pursuant to FAA section 3 is entered, the 
6                                                         No. 16‐2055 

party opposing arbitration is entitled to file a motion to lift the 
stay. See 9 U.S.C. § 3.  
     We  are  unpersuaded  by  Rine’s  arguments.  The  funda‐
mental  flaw  underlying  her  entire  course  of  conduct  is  her 
disregard of the long line of Supreme Court decisions uphold‐
ing  the  enforceability  of  arbitration  clauses  exactly  like  the 
one  in  the  Hunt–Moore  Agreements.  As  we  noted  earlier, 
Rine’s  theory  in  the  district  court  was  that  the  arbitration 
clause was only an agreement to agree in the future and thus 
was  unenforceable  under  Nebraska  law.  For  support,  she 
pointed to Nebraska Nutrients, Inc. v. Shepherd, 626 N.W.2d 472 
(Neb.  2001)  and  T.V.  Transmission,  Inc.  v.  City  of  Lincoln, 
374 N.W.2d 49 (Neb. 1985). Yet neither of those cases has any‐
thing  to  do  with  arbitration,  and  so  neither  is  of  any  use  to 
Rine, which perhaps is why she has not cited them on appeal.   
    As the Supreme Court repeatedly has said—most recently 
in Kindred Nursing Centers Ltd. Partnership v. Clark, 137 S. Ct. 
1421 (2017)—“[t]he Federal Arbitration Act … requires courts 
to place arbitration agreements on equal footing with all other 
contracts.” Id. at 1424 (internal quotation marks omitted). In 
Kindred  Nursing,  the  Kentucky  Supreme  Court  held  that  its 
state  constitution  forbade  a  person  with  a  general  power  of 
attorney from entering into an arbitration agreement for his 
principal. The Supreme Court found this state law to be in‐
compatible  with  the  FAA  because  it  singled  out  arbitration 
agreements  for  disfavored  treatment,  in  violation  of  the 
equal‐treatment  principle  that  applies  to  arbitration  agree‐
ments. See also AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 
339 (2011). And there is more: the Court has also held that ar‐
bitration clauses should be generously construed. See Granite 
No. 16‐2055                                                           7

Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 298 (2010). Rine’s 
position is inconsistent with this guidance. 
    The fact that an agreement to arbitrate leaves for later ne‐
gotiations  the  selection  of  the  particular  arbitrator  does  not 
render that agreement so vague as to be unenforceable. If that 
were the case, then section 5 of the FAA, which provides for 
the  court  to  appoint  an  arbitrator  in  some  circumstances, 
would  be  pointless.  Provisions  in  which  the  parties  must 
agree on one or more arbitrators are common. If they cannot 
do so, as apparently happened in this case, the court is em‐
powered to step in and “designate and appoint an arbitrator 
or arbitrators or umpire, as the case may require, who shall 
act under the said agreement with the same force and effect 
as  if  he  or  they  had  been  specifically  named  therein  …  .” 
9 U.S.C.  §  5;  see  also  Green,  724  F.3d  at  791  (“[A]rbitration 
clauses remain enforceable if for ‘any’ reason there is ‘a lapse 
in the naming of an arbitrator.’”). Green established that the 
absence of an obligatory process for designating an arbitrator 
is not the kind of lacuna that prevents the enforcement of the 
arbitration agreement.  
    That is enough to show that Rine’s effort to avoid arbitra‐
tion was doomed. But if we had any doubts about the district 
court’s imposition of sanctions, the remainder of Rine’s con‐
duct  in  the  litigation  would  resolve  them.  Section  1927  per‐
mits sanctions against a lawyer who “so multiplies the pro‐
ceedings in any case unreasonably and vexatiously” that the 
lawyer should be responsible for the excess costs, expenses, 
and attorney’s fees borne by the other side. 28 U.S.C. § 1927. 
This is the authority on which the district court relied. As we 
said  earlier,  the  court  has broad  discretion in implementing 
this  statute.  We  will  reverse  only  if  no  reasonable  person 
8                                                          No. 16‐2055 

could  have  come  to  the  same  conclusion,  in  these  circum‐
stances. 
    This was a simple commercial dispute between Hunt and 
Moore, but one would never know that from reading Rine’s 
complaint. She blew it up beyond all rational proportion. One 
count asserted that there was an unspecified civil right of ac‐
tion to enforce the criminal laws against peonage. 18 U.S.C. 
§ 1581. There is no support whatsoever for that theory. As far 
as we can tell, only one court has considered it, and that judge 
rejected the argument that section 1581 creates a civil right of 
action.  Turner v. Unification Church, 473  F. Supp. 367  (D. R.I. 
1978). Her RICO and antitrust arguments were also beyond 
the pale. There is no RICO enterprise in sight, no pattern of 
racketeering activity, and no conspiracy between Moore and 
any  other  entity,  as  far  as  this  record  shows.  And  it  is  clear 
under the antitrust laws that a simple decision by one firm to 
stop dealing with another firm at a different point along the 
distribution chain does not violate Sherman Act § 1, 15 U.S.C. 
§ 1. See NYNEX Corp. v. Discon, Inc., 525 U.S. 128 (1998). It is 
also  frivolous  to  imply  that  Moore  had  the  kind  of  market 
power necessary to support a claim under Sherman Act § 2, 
15 U.S.C. § 2. As for the Illinois Employee Classification Act, 
820 ILCS 185/1 et seq., while it does at least address the “prac‐
tice of misclassifying employees as independent contractors,” 
id. § 3, nothing hints at why Illinois law governs this relation‐
ship between a Nebraska truck driver and a small Nebraska 
company. The same is true of the claim that relies on Illinois 
common law. 
   So  Rine  was  off  to  a  bad  start,  even  before  she  filed  the 
motion that prompted the district court’s sanctions: her com‐
plaint was a disaster, and her efforts to avoid arbitration were 
No. 16‐2055                                                         9

meritless. Moreover, the key motion was one under Federal 
Rule of Civil Procedure 60(b), but Rine failed to show the ex‐
ceptional  circumstances  required  by  that  rule.  See  Bakery 
Mach. & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 
848 (7th Cir. 2009). As the district court pointed out, Rine was 
“not offering newly discovered evidence, or arguing fraud or 
misconduct  …  .  Nor  [was]  counsel  arguing  that  the  Court’s 
prior findings … [were] incorrect.” She was instead introduc‐
ing  a  meritless  theory  that  the  arbitration  clause  was  unen‐
forceable as a matter of Nebraska law.  
     This court had already squarely rejected Rine’s theory in 
Green,  supra. Rine has tried  to distinguish  Green in  her  brief 
before this court, but she has missed the forest for the trees. 
She describes the question in Green as whether the clause re‐
quiring that the arbitrator be named by the parties was so cen‐
tral to the agreement that the arbitration could not proceed if 
it failed. But she brushes past the fact that Green rejected this 
way  of  thinking  about  the  problem.  See  724  F.3d  at  791–92. 
Instead,  we  asked  whether  “a  reference  to  an  unavailable 
means of arbitration is equivalent to leaving the issue open.” 
Id. at 792. The answer, we said, is “yes.” Id. Indeed, Green went 
further than the present case requires, by suggesting that “de‐
tail‐free”  arbitration  clauses  are  enforceable.  The  district 
court, though not compelled to do so, was entitled to regard 
Rine’s approach as so objectively unreasonable that it called 
for some kind of sanction under section 1927. 
    To determine the amount of sanctions it was prepared to 
impose,  the  court  ordered  Moore  to  submit  an  affidavit  de‐
scribing all fees that it had incurred in responding to Rine’s 
motion. Moore did so, and based on the materials it submit‐
ted,  the  court  settled  on  $7,427  (representing  27.6  hours  of 
10                                                       No. 16‐2055 

work)  as  the  money  Rine  had  to  pay.  This  is  a  reasonable 
measure of the cost Rine imposed on her opponent. She ar‐
gues that the sanction was too high, but she offers no support 
for that position other than a convoluted argument to the ef‐
fect that Moore should be compensated only for the pages of 
its brief that (she thinks) the district court adopted. As the dis‐
trict court put it, “it is unfathomable why she would invent an 
algorithm rather than relying on the information supplied in 
the Defendants’ affidavit.”  
                                    IV 
     We  have  no  need  to  consider  whether  the  sanctions  im‐
posed by the district court were also justified under the court’s 
inherent power. See Chambers v. NASCO, Inc., 501 U.S. 32, 45–
46 (1991). Nor are we saying that the district court would have 
erred if it had denied Moore’s sanctions motion. We hold only 
that it lay within the district court’s broad discretion, in light 
of  all  the  circumstances  of  this  case,  to  impose  a  calibrated 
sanction on Rine for her conduct of the litigation, culminating 
in  the  objectively  baseless  motion  she  filed  in  opposition  to 
arbitration. We therefore AFFIRM the district court’s order im‐
posing sanctions.